Name: Commission Regulation (EEC) No 2921/87 of 30 September 1987 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/28 Official Journal of the European Communities 1 . 10 . 87 COMMISSION REGULATION (EEC) No 2921 /87 of 30 September 1987 fixing the aid for cotton Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2636/87 to the information at present available to the Commission that the amount of the aid at present in force should -be altered as shown in Article 1 to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing - the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, , Having regard to the Act of Accession of Greece , and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by Protocol 14 annexed to the Act of Accession of Spain and of Portugal , Having regard to Council 'Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 2276/87 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 ( 1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EEC) No 2636/87 (3), as last amended by Regulation (EEC) No 2757/87 (4) ; HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 55,950 ECU per 100 kilograms . ' Article 2 This Regulation shall enter into force on 1 October 1987 . This Regulation ^hall be binding in its entirety and directly applicable in all Member ¢ States . Done at Brussels , 30 September 1987 . For the Commission Frans ANDRIESSEN Vice-President t (') OJ No L 211 , 31 . 7 . 1981 , p. 2 . (2) OJ No L 209 , 31 . 7 . 1987, p. 5 . (3) OJ No L 248 , 1 . 9 . 1987, p. 46 . (4) OJ No L 265, 16 . 9 . 1987, p. 10 .